Title: To George Washington from Alexander Johnson, 3 April 1790
From: Johnson, Alexander
To: Washington, George



Sir,
G. Portland St. London April 3rd 1790.

The Complacent Attention generally granted to a Cause of Humanity makes me bold in the Liberty of bringing before You one of its Pleas, which were it not founded on the Basis of public Utility, discretion would forbid me to propose, considering the Interruption it must Cause in numerous Weighty Matters that engross Your Attention: Yet as the Subject in its Nature is analogous to a purpose, which on other Occasions, and to good Advantage often has occupied Your Thoughts, I may venture to offer it for a moments Consideration; announcing it to be that of preserving the Lives of Individuals.
The Discovery of the practice affording that great Benefit the easy Treatment by which it is obtained, and the Cheap Means by which everyone can be taught to produce it are set forth in the Papers I herewith make free to lay before You, and which at a Moment’s Leisure, Sir, will shew that the practice is not of the medical Kind, as likely it might be thought from the Conduct of some Societies in England sprung from my early proposals & called Humane, composed and managed by Men professionally medical who arrogate the practice to themselves, and craftily exclude from it, that Class of Common People that performed the numerous Recoveries abroad & thereby withhold its extensive Advantage from the Nation.

This new Practice is of undeniable Value to Mankind, as its Application is unlimited to Countries and Climates; the Method of disseminating the Knowledge of it, described in these papers, must therefore be everywhere necessary—It is to be taught to the people at large, and they in speedy Return will not fail to give convincing Proofs that they understand and like it—Striking Instances of this were seen in the numerous Recoveries made by them in Holland and France, Countries whose late and present Proceedings deservedly call to them the Attention and Consideration of all Nations.
As therefore this practice can easily be learnt & exercised, and that its salutary Effects have undoubtedly been proved by the active Efforts of the People: Can a doubt be entertained of its Acceptance by judicious Rulers, while the Art of Medecine offers no effectual Method for recalling Life, when its powers are suspended, & it can be done by an unmedical Treatment that offers at the same Time a discriminate Test between Life & Death! May I not rather, in full Belief of its Adoption for the Growth of a rising nation, say with the Voice of the Nation: From whose Hands can the Diffusion of such Benefits receive the generous Sanction that will so effectually spread them thro’ the United States, as from those of our Protector! from whom can the Care of the Lives of His People so naturally derive, as from him who has saved us! To whom should we owe the Blessing of lasting social Enjoyment, but to our Deliverer! Who are we to look up to for our share of this universally beneficent Discovery, but to the Eminent Preserver of our Rights! Can it then be doubtful whether a great Conductor of a rising free People, shall among other Gifts, dispense Longevity, the Means of preserving and restoring Life, to its Individuals with the consequent happy Effect of an encreased Population. These Blessings can be dispensed by no other than Your great Self! At your Command, Sir, the practice will be everywhere made known, exercised & operate its surprising Effects! Acclamations & Shouts of Gratitude will do honour to your Philanthropy! The Magistrates & persons in power, generally addressed, will follow the liberal Example; & every Family will thankfully owe to You & them thro’ you, the Comforts enjoyed in the preservation of a Parent, a Child, a Relation, a Friend, or some valuable person.
That it may be Your pleasure, Sir, on this earnest Representation,

to honor my proposal with a gracious Assent, is my ardent Request, which divested of Motives of sordid Interest, is animated by a zealous Expectation of ultimately procuring & ascertaining to Mankind, the particular Advantage of a long & probably a more useful Existence in this World. I have the Honor to profess myself, an Admirer of Your great Talents & Virtues & thence, with much Respect & Veneration, Sir, Your most humble and very obedient Servant

Alexr Johnson

